I am of the opinion that this motion, or rather suggestion of error (Bacot v. Holloway, 140 Miss. 120, 134, 104 So. 696, 105 So. 739; Inman v. Travelers' Ins. Co., 154 Miss. 611,122 So. 537), should be sustained. The action in which the judgment of the court below was rendered was not one of Eminent Domain in which the petitioning party, whether the state, its administrative agencies, or a private individual, or corporation, is charged by statute with the payment of the costs thereof, but is simply an action for damages against the State Highway Commission alleged to have been sustained by the appellee not as a result of the construction of a highway, but from the parking for a short period of time of road machines, belonging to the commission, by its employees on land owned by the appellee adjoining a highway.
Section 17 of the State Constitution which provides that "Private property shall not be taken or damaged for public use, except on due compensation being first made to the owner or owners thereof, in a manner to be prescribed by law," is self-executing only to the extent that it prohibits the taking or damaging of private property for public use without compensation therefor being first made, thereby rendering ineffective any statute to the contrary. When the state or one on whom it has conferred the right of eminent domain desires to take or damage private property it can be executed only by requiring the owner to be first compensated therefor "in a manner to be prescribed by law" — in other words, in a manner prescribed by a statute enacted by the legislature of the state. In the absence of such a statute while the state and its administrative agencies are without *Page 601 
the right to take or damage private property for public use without first compensating the owner therefor, if the Constitution's prohibition is disregarded and compensation be not made before private property is taken or damaged for public use, the owner thereof, in order to recover his compensation or damages, must resort to a procedure authorized by a statute and to which the state by a statute has subjected itself and its administrative agencies either expressly or by necessary implication. Moreover, when the compensation or damages of the owner of the property has been ascertained in such a procedure, payment therefor by the state, or its administrative agencies, can be made only if and when the legislature of the state appropriates money therefor. I am unable to perceive what bearing Section 17 of the Constitution has on this suggestion of error.
The section of the Code under which this appellant is here taxed with the costs in the Supreme Court, and with damages for taking the appeal, is Section 3387 thereof, which provides that "in case the judgment or decree of the court below be affirmed, or the appellant fail to prosecute his appeal to effect the Supreme Court shall render judgment against the appellant for damages, at the rate of five per centum and costs, as follows: If the judgment or decree affirmed be for a sum of money, the damages shall be upon such sum." It will be observed that this is a general statute in which the state is not referred to either expressly or by necessary implication, and in a long, unbroken line of decisions beginning with Josselyn v. Stone, 28 Miss. 753, this court has continuously held that such statutes do not apply to the state or its administrative agencies. Such is the general rule elsewhere. "It is a general and well established rule, apart from statute, that costs are not recoverable from a state, in her own courts, whether she has brought suit as plaintiff or has properly been sued as defendant." 59 C.J. 332; 25 R.C.L. 418. The wisdom of this rule of construction is here strikingly apparent when applied to the penalty imposed *Page 602 
on an unsuccessful appellant, which is manifestly to discourage appeals, when an examination of the reports of the decisions of this court discloses the exceedingly large number of appeals by the highway department in cases in which erroneous judgment had been rendered against it and which the state would have had to pay except for the reversal of the judgments by this court. This was the rule of construction which this court acted on in Roberts, Sheriff, v. Federal Land Bank of New Orleans, 189 Miss. 898,196 So. 763. Roberts, the appellant, had been taxed with court costs, but on suggestion of error, he was relieved therefrom for the reason, as the minutes of the court recite, that he was "interested only in his official capacity."
What I have hereinbefore said applies with equal force to the appellee's claim to interest on the judgment recovered by her in the courts below. Section 1949, Code 1930, which provides for interest on judgments and decrees, is a general one making no reference to the state or its administrative agencies; and in Board of Supervisors of Warren County v. Klein, 51 Miss. 807, followed by a long and unbroken line of decisions, this court held that interest is a creature of the statute, and in the absence of a statute expressly so permitting cannot be imposed on the state or its administrative agencies. We are not here dealing with a judgment founded on a contract providing for interest which the state or one of its administrative agencies was authorized by a statute to make, but with a judgment founded on the commission of a tort. *Page 603